Per Curiam.
The finding that plaintiff failed to establish the express contract sued upon was fully justified. The first cause of action predicated thereon sought a recovery of $3,500. The second, in quantum meruit, as amplified by the bill of particulars, alleged the reasonable value of the services to have been $3,670.
The defendant’s evidence was to the effect that the plaintiff was engaged at a weekly salary, additional pay for overtime and an allowance for expenses and disbursements, and that he had been fully paid. Having found against the plaintiff and in favor of the defendant on the main issue, we find nothing in the evidence to warrant a further finding that “ it was at least implicit, if not explicit, that in addition to his weekly stipend * * * the plaintiff was to receive some reasonable extra compensation for services * * * ” in the sum of $300 or any other sum.
It follows, therefore, that the judgment should be reversed, with costs, and the complaint dismissed, with costs.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Judgment unanimously reversed, with costs, and the complaint dismissed, with costs. Settle order on notice.